DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2021 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
Independent claims 1and 11 are respectively directed to method and an apparatus (i.e. base station) for supporting repetitive CSI-RS resource transmission in a wireless communications system.  Specifically, independent claims 1 and 11 similarly recite: “…transmitting, to a terminal, configuration information on a channel state information reference signal (CSI-RS) resource set, the configuration information including configurations on a plurality of CSI-RS resources included in the CSI-RS resource set and information on a CSI-RS repetition, wherein the information on the CSI-RS repetition is set either on or off, and wherein the plurality of CSI-RS resources included in the CSI-RS resource set are associated with a same beam in case that the information on the CSI-RS repetition is set as on; in case that the information on the CSI-RS repetition is set as on, transmitting, to the terminal, a plurality of CSI-RSs corresponding to the plurality of CSI-RS resources based on the same beam; and receiving, from the terminal, feedback information, wherein the feedback information includes an indicator of a selected CSI-RS resource and a power related to the selected CSI-RS resource in case that the information on the CSI-RS repetition is set as off.”  On the other hand, independent claims 6 and 16 are respectively directed to method and an apparatus (i.e. terminal) for supporting repetitive CSI-RS resource transmission in a wireless communications system.  Specifically, independent claims 1 and 11 similarly recite: “…receiving, from a base station, configuration information on a channel state information reference signal (CSI-RS) resource set, the configuration information including configurations on a plurality of CSI-RS resources included in the CSI-RS resource set and information on a CSI-RS repetition, wherein the information on the CSI-RS repetition is set as either on or off, and wherein the plurality of CSI-RS resources included in the CSI-RS resource set are associated with a same beam in case that the information on the CSI-RS repetition is set as on; receiving, from the base station, a plurality of CSI-RSs corresponding to the plurality of CSI-RS resources based on the configuration information, wherein the plurality of CSI-RSs are transmitted based on the same beam in case that the information on the CSI-RS repetition is set as on; obtaining feedback information based on the received plurality of CSI-RSs; and transmitting, to the base station, the feedback information, wherein the feedback information includes an indicator of a selected CSI-RS resource and a power related to the selected CSI-RS resource in case that the information on the CSI-RS repetition is set as off.”  

The amendments further limit the scope of the claimed invention and with the amendments presented, there is no teaching, suggestion, or motivation for combination in the prior art(s) as cited to show the claimed subject matter as detailed in the independent claims.  Examiner submits that the limitations entered into the independent claims are not taken alone but 

Previously-cited Kang et al. (US 2019/0058517), taken individually or in combination, does not anticipate nor render obvious the claimed invention detailed above, in combination with the remaining claimed limitations.

An updated search has been performed and no prior art of record has been found that anticipates or render obvious the claimed invention as specifically presented in the independent claims.  

Thus, for the reasons indicated above, the claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170331645 A1 - relates to systems and methods for configurable sequence usage for transmission reception points.
US 20160192332 A1 – relates to discovery signals and procedures in wireless communications technology.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/REDENTOR PASIA/Primary Examiner, Art Unit 2413